             Case 4:19-cv-00388-RWS Document 89 Filed 11/20/20 Page 1 of 4 PageID #: 1085
                                 IN THE UNITED STA|ES DISTzuCT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISTON

        PATTY YOUNG, M.D. d/b/a PREMIER                                    $
        PLASTIC SURGERY OF TEXAS                                           $
                Plaintffi                                                  $
                                                                           $
        v.                                                                 $               Civil Action No. 4:19-cv-00388
                                                                           $
        CUTERA,INC.                                                        $
                Defendant.                                                 $


                     DEFENDANT CIITE,RA. INC.'S SECONT) AMENDED TRI AI, E,XHIRIT I,IST

                Pursuant to the Court's docket control order, Defendant Cutera, Inc. ("Defendant") files its

        Second Amended Trial,Exhibit List.                 At this time, Defendant identifies the following exhibits, which it

        may use at trial in this matter. At this time, the exhibits which Defendant contemplates introducing

        at trial include, but are not limited to the following:


JUDGE                                                  PLAINTIFF'S ATTORNEY                          DEFENDANT'SATTORNEY
Robert lV. Schroeder     III                           James A. Pikl                                 Chris M. Knudsen & Madison Dini
TRIAL DATE (S)                                         COURTREPORTER                                 COURTROOMDEPUTY
September 21,2020                                      Anna Lafrenz                                  Betty Schroeder
 Defendant     DAI   E
                               ADMITTED                                DESCRIP| ION OF EXHIBITS+
    Nn        OFFERED

    1                                     Purchase Agreement CUTERA 00000 1 -02

    2                                     Purchase Agreement w/ Legible Term

    3                                     eRelevance   Marketing Program CUTERA 000003
    4                                     MMP Capital Purchase Order CUTERA 000004
    5                                     MMP Equipment Finance Agreement                 PPS 0002-0006

    6                                     Dr. Patty Young FSE Repair Report from 8/03/17 CUTERA 000005-00001 I

    7                                     Dr. Patty Young FSE Repair Report from 8/15/17 CUTERA 000012-19
    8                                     Dr. Patty Young FSE Repair Report from 8/15/18 CUTERA 000020-27
    I                                     Communications PPS 0009-18, 0044-48, 0074-86, 012l-136, 0l6l-209
                                          021 l-2t 8, 0250-309 , 0316-341 , 0348-367

   l0                                     Press Releases PPS 0021-22

   1l                                     PowerPoint PPS 0049-73
   12                                     Patient Invoices PPS 0l0l-113
   l3                                     truSculpt 3D@ Operator Manual, CUTERA 000028-000101
   14                                     Email Communications, CUTERA 000102-0001 1 I
     Case 4:19-cv-00388-RWS Document 89 Filed 11/20/20 Page 2 of 4 PageID #: 1086
l5                        3D@ Studies, CUTERA 0001 l2-000132.
            ItruSculnt
16                       Videos, CUTERA 000 133-000139.
            ftraining
t7                        3D@ Quick Reference Guides, CUTERA 000140-l4l (4 pages)
            [truSculRt
l8                     3D@ Treatment Guidelines (Circumference Reduction & Tissue Heating
            ftruSculpt
                          CUTERA 000142 (31 pages)
            fireatments),
19          þruSculpt 3D@ Treatment Guidelines (2MHz & f MHz Treatments), CUTERA 000143
            l{:o nae".)
20                        Treatment Guidelines, CUTERA 000150 (10 pages)
            [ruSculnt
2t                        3D@ Marketing    & Clinical Bulletins, CUTERA                    000144-146;   l5l   (7 pages)
            ItruSculRt
22                        3D@ Patient Informed Consent Form, CUTERA 000147 (2 pages)
            JtruSculpt
23                        3D@ Pre   & Post Care Recs, CUTERA 000148
            JtruSculRt
24                     3D@ Patient Treatment Record Form, CUTERA 000149
            ftruSculpt
25                    Training Presentation, CUTERA 000 I 54
            lClinical
26          Iraining sign-off sheet, welcome email, training certificates and training lists CUTERA
            looorss-ooorsr
27               2017 Treatment Guidelines, CUTERA 000159-000173
            [zIaV
28                   Presentation, CUTERA 000174-00021 I
            lSales
29                   Approval Letters, CUTERA 000212-241
            IDA
30          pefore and After Photos and Email, PPS 176-178
3l          patient Consent Forms, PPS 00371,00381,00387,00413, 00428,00434,00442,00453,
            100460, 00479, 00493, 00498, 00506, 005 I 8, 00525, 00534, 00439, 00556
32               taintiff s Answers to Defendant's Interrogatories
            f
JJ                        Patient Medical Records, PPS 00368-00564
            lConfidential
34          pmails (Tracey, Sarah Brice), PPS 00074-00036
35          pmails (Tracey, Sarah Brice cont.),      PPS 000305-307

36               mails (MarC hel, Falkenstein), PPS 0 l2l -0 129 ;   1   79   -   1   97
            fE
37          pmails (ext. warranty),     PPS 0130-136

38          pmails (before and after promotion), PPS 176-178
39          pmails (Add'l Training),      PPS 203-204

40          pmails (Tracey & Renee),       PPS 207-209

41                     (Pfister & Tracey re training), PPS 275-304
            lEmails
Case 4:19-cv-00388-RWS Document 89 Filed 11/20/20 Page 3 of 4 PageID #: 1087




        Defendant also incorporates herein by reference the Trial Exhibit List for Plaintiff.
Defendant expressly reserves any and all objections regarding the admissibility of Plaintiff s
exhibits, particularly in regard to any exhibits known but not disclosed. Defendant also reserves
any and all objections to the admissibility of exhibits identified in Defendant's Trial Exhibit List,
that are withdrawn or removed from Defendant's list. Defendant reserves the right to amend,
revise, or supplement this list given that discovery has not yet been completed.

        Defendant also reserves the right to introduce evidence at trial of the following

        1.     Any documents sought to be introduced at trial by Plaintiff;
        2.     Any document listed as an exhibit by Plaintiff;
        J.     Any document required to rebut Plaintiff s allegations;
        4.     Materials to be used solely for demonstrative purposes; and
        5.     Statements in literature or treatises that may be called to the attention of an expert
               witness on cross-examination or relied on by an expert in direct examination.

       Defendant anticipates the use of demonstrative aids at trial, including graphs, summaries,
enlargements and other demonstrative aids; literature designated in Plaintifls discovery
responses and/or produced by Plaintiff s experts; and summaries of Plaintifls records.

       Defendant further reserves the right to utilize any exhibit to be offered into evidence by
counsel for Plaintiff, regardless of whether or not it is listed above.

        Inaddition to the above-listed exhibits, Defendant may utilize all other documents
produced in discovery in this case and exhibits attached to any and all depositions taken in this
case.

        Furthermore, Defendant reserves the right to utilize and/or offer additional exhibits that
cannot be reasonably anticipated to be necessary at this time, as Defendant does not bear the
burden of proof and will not put on evidence until Plaintiff completes her case-in-chief. Thus,
Defendant expressly reserves the right to amend and/or supplement exhibits up until the time of
trial and in response to evidence developed during trial, if necessary.

        Defendant expressly reserves any and all objections regarding the admissibility of
Plaintiffls exhibits, particularly in regard to any exhibits known by Plaintiff but not disclosed.

       Defendant also reserves the right to utilize testimony from Plaintiffs retained witnesses
from other cases.
Case 4:19-cv-00388-RWS Document 89 Filed 11/20/20 Page 4 of 4 PageID #: 1088




                                                   Respectfully submitted,

                                                   SERPE, JONES, ANDREWS,
                                                   CALLENDER & BELL, PLLC


                                                   By   /s/ A. Madison Dini
                                                        Chris M. Knudsen
                                                        Texas Bar No. 24041268
                                                        cknudsen@serpej ones. com
                                                        A. Madison Dini
                                                        Texas Bar No. 24094667
                                                        mdini@serpejones.com
                                                   America Tower
                                                   2929 AllenParkway, Suite 1600
                                                   Houston, Texas 77019
                                                   Telephone: (7 13) 452-4400
                                                   Facsimile: (713) 452-4499

                                                   ATTORNEYS FOR DEFENDANT
                                                   CUTERA,INC.




                               CERTIFICATE OF SERVICE

       This is to certi$ that on November 20, 2020, a true and correct copy of the
foregoing document was served via the Federal Rules of Civil Procedure to all parties of record.




                                                   /s/ A. Madison Dini
                                                   A. Madison Dini
